DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I, Claims 2-13, filed on 9/23/22, is acknowledged.
The Restriction mailed on 8/26/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 8/26/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (14-20) or take other appropriate action.
	An Office Action on the merits of Claims 1-13 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellor et al (US2004/0217666).
Regarding claim 1, Mellor et al teach a rotor core for an electric machine, comprising: 
a core stack (Fig. 1B, 10) including a plurality of lamination plates (12); 
each lamination plate including a plurality of apertures (18) formed therein, the apertures of each of the lamination plates axially aligned to define a plurality of magnet slots (18) extending axially through the core stack; 
a plurality of magnets (16) stacked axially within each of the plurality of magnet slots (18) along a length of the core stack; 
at least one of the plurality of magnet slots including a cavity (22) extending axially along the length of the core stack; and 
a wedge (24) inserted within the cavity adapted to apply a lateral force onto the plurality of magnets within the at least one magnet slot to secure the plurality of magnets within the at least one magnet slot, and to provide a pre-load within the lamination plate to increase resilience (Page 3, Para. 0035 & 0036) of the rotor core against centrifugal stresses.
Regarding claim 2, Mellor et al teach that the cavity (22) within the at least one magnet slot includes a nub (20) defining a lateral support surface for the wedge (24), the wedge positioned between the nub and the plurality of magnets within the at least one magnet slot.
Regarding claim 3, Mellor et al teach that the wedge (24; Page 3, Para. 0036, Line 1) is made from a non-magnetic material.
Regarding claim 4, Mellor et al teach that the cavity (22) includes a depression (Opposite of 20) positioned opposite the nub (20), the depression extending toward a web of the rotor core.

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 3, 2022